Exhibit 99.1 FIRST22 West State Street KEYSTONE Media, PA 19063 FINANCIAL, INC.610-565-6210 FOR IMMEDIATE RELEASE FIRST KEYSTONE FINANCIAL ANNOUNCES FOURTH QUARTER AND YEAR-END RESULTS Media, PA (BUSINESS WIRE) November 18, 2008- First Keystone Financial, Inc. (NASDAQ: FKFS), the holding company for First Keystone Bank (the “Bank”), reported today a net loss for the quarter ended September 30, 2008 of $1.7 million, or $0.73 per diluted share, compared to net income of $95,000, or $0.04 per diluted share, for the same period last year.Net loss for the fiscal year ended September 30, 2008 was $1.0 million, or $0.43 per diluted share, as compared to net income of $465,000, or $0.21 per diluted share, for fiscal 2007. The net loss for the quarter and fiscal year ended September 30, 2008 primarily the result of a $1.7 million (after tax) impairment charge related to certain investment securities “Like many financial institutions, First Keystone’s results for the fiscal year have been materially impacted by the volatility of the capital and debt markets which has resulted in significant declines in the market valuations of certain of its investment securities. As a result, the Company determined that a portion of the decline in market value was other than temporary and incurred an impairment charge,” said Donald S. Guthrie, Chairman of the Board.”While we are disappointed to report a loss, we are encouraged by the strides that we have made during the past year. The Company has rebuilt its commercial lending infrastructure and enhanced its credit administration and underwriting. As a result, the Company’s loan portfolio consists of solidly performing loans, with non-performing assets amounting to less than 0.5% of the Company’s total assets.
